Title: To Alexander Hamilton from Nehemiah Freeman, 18 October 1799
From: Freeman, Nehemiah
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, October, 18th. 1799.
          
          I have received your orders of the 14th. of the month; and I hold myself in readiness to meet the arrangements to be made by General Stevens to facilitate the march to Harper’s Ferry.
          With perfect respect, I am Sir, Your most ob. hum. servant
          
            Neh. Freeman
            Capt. 1st. R.A.E.
          
          Major General Alexander Hamilton.
        